Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group 1, claim(s) 1(in part), 7,  32, 40, 46-47, 49, 51, 54, 58-59, 63 drawn to process for the parallel synthesis of one or more oligonucleotides on a plurality of sites on the surface of a solid substrate wherein the nucleosides or nucleotides in step (i) are attached to the surface of a solid substrate at the 3'-position via a thermally cleavable linker group . vo activator moieties, and a leavable linker moiety that on heating, causes the linker group to cleave, thereby ausing detachment from the surface of the solid substrate; or iermally cleavable linker group comprises a safety catch linker, having one or two ctivator moieties and a cleavable linker moiety, wherein the activator moiety is rotected with a protecting group, wherein the protecting group on each activator 1oiety is susceptible to deprotection under predetermined conditions, to expose the ctivator moiety, thereby rendering the activator moiety and cleavable linker moiety .
Group 2, claim(s) 1 (in part0, 10, drawn process for the parallel synthesis of one or more oligonucleotides on a plurality of sites on the surface of a solid substrate wherein the thermally controlled deprotection in steps (ii) and (iv) is achieved by local heating at the selected sites optionally wherein there is substantially no deprotection of the 5’-OH protecting groups at sites other than the selected sites.
Group 3, claim(s) 1 (in part), 12, drawn to process for the parallel synthesis of one or more oligonucleotides on a plurality of sites on the surface of a solid substrate wherein the coupling steps (iii) and (v) comprise contacting a solution containing the nucleoside 3'- phosphoramidite, or di-nucleotide 3'-phosphoramidite, or tri-nucleotide 3'- phosphoramidite comprising a 5'-OH protecting group with the surface of the substrate, wherein the nucleoside 3'-phosphoramidite, or di-nucleotide 3'-phosphoramidite, or tri- nucleotide 3'-phosphoramidite reacts with the deprotected 5'-OH groups at the selected sites, nall sites.
Group 4, claim(s) 1 (in part), 14, 16, 24 drawn to process for the parallel synthesis of one or more oligonucleotides on a plurality of sites on the surface of a solid substrate.
Group 5, claim(s) 1 (in part), 20, drawn to drawn to process for the parallel synthesis of one or more oligonucleotides on a plurality of sites on the surface of a solid substrate.
Group 6, claim(s) 1 (in part), 22, drawn to drawn to process for the parallel synthesis of one or more oligonucleotides on a plurality of sites on the surface of a solid substrate.
Group 7, claim(s) 1 (in part), 23, drawn to drawn to process for the parallel synthesis of one or more oligonucleotides on a plurality of sites on the surface of a solid substrate wherein the 5'- OH-protected nucleosides of step (i) comprise a thermally cleavable 5'-OH-protecting group, and are attached to the surface of a solid substrate at the 3'-position via a thermally cleavable linker group, wherein the thermally cleavable linker attaching the first nucleoside to the surface is stable to removal during the oligonucleotide synthesis steps..
Group 8, claim(s) 1 (in part), 26, drawn to process for the parallel synthesis of one or more oligonucleotides on a plurality of sites on the surface of a solid substrate
Group 9, claim(s) 1 (n part), 27, drawn to process for the parallel synthesis of one or more oligonucleotides on a plurality of sites on the surface of a solid substrate.
Group 10, claim(s) 1  (in part), 28, drawn to process for the parallel synthesis of one or more oligonucleotides on a plurality of sites on the surface of a solid substrate wherein the thermal control of the deprotection of the oligonucleotide is provided by individually thermally addressable sites on a chip..
Group 11, claim(s) 1 (in part), 29, drawn to process for the parallel synthesis of one or more oligonucleotides on a plurality of sites on the surface of a solid substrate for the parallel synthesis of one or more oligonucleotides on a plurality of sites on the surface of solid substrate, wherein the solid substrate comprises a chip, said oligonucleotides being the same or different wherein the process comprises: Page 32 of 47DOCKET NO.: 101705.000009PATENT Application No.: 16/964,390 Office Action Dated: November 10, 2020 (i) providing each site with a plurality of nucleosides comprising a 5'-OH thermally cleavable protecting group, wherein the nucleosides are attached to the surface of a solid substrate at the 3'-position via a thermally cleavable linker group: (ii) thermally controlled deprotection at the 5'-OH of the nucleosides at selected sites on the surface of the chip to form, at each of the selected sites, nucleosides having deprotected 5'-OH groups; (iii) at each of the selected sites, coupling onto the deprotected 5'-OH groups a nucleoside 3'-phosphoramidite, a di-nucleotide 3'-phosphoramidite, or a tri- nucleotide 3'-phosphoramidite, wherein the nucleoside 3'-phosphoramidite, di- nucleotide 3'-phosphoramidite, or tri-nucleotide 3'-phosphoramidite comprises a thermally cleavable 5'-OH protecting group; and oxidising the resulting phosphite triester group to a phosphate triester group; (iv) thermally controlled deprotection at the 5'-OH of the nucleosides at selected sites on the surface of the substrate, wherein the selected sites the same as, or different from, the selected sites of the preceding step, (v) at each of the selected sites, coupling onto the deprotected 5'-OH groups, a nucleoside 3'-phosphoramidite, a di-nucleotide 3'-phosphoramidite, or a tri- nucleotide 3'-phosphoramidite, wherein the nucleoside 3'-phosphoramidite, di- nucleotide 3'-phosphoramidite, or tri-nucleotide 3'-phosphoramidite comprises a thermally cleavable 5'-OH protecting group; and oxidising the resulting phosphite triester group to a phosphate triester group; and (vi) repeating steps (iv) and (v) one or more times to obtain the desired oligonucleotides at each site on the surface of the chip, wherein the chip comprises individually thermally addressable sites , coupling a nucleoside 3'-phosphoramidite comprising thermally cleavable 5'-OH.
Group 12, claim(s) 1 (in part), 31, drawn to process for the parallel synthesis of one or more oligonucleotides on a plurality of sites on the surface of a solid substrate for the parallel synthesis of one or more oligonucleotides on a plurality of sites on the surface of solid substrate herein the solid substrate comprises a temperature control device for controlling temperatures at a plurality of sites of the solid substrate, comprising: (i) a plurality of active thermal sites disposed at respective locations on the substrate, each active thermal site comprising a heating element configured to apply a variable amount of heat to a corresponding site of said medium and a thermal insulation layer disposed between the heating element and the substrate; and (ii) one or more passive thermal regions disposed between the plurality of active thermal sites on the substrate, each passive thermal region comprising a thermal conduction layer configured to conduct heat from a corresponding portion of the medium to the substrate; wherein the thermal conduction layer of said one or more passive thermal regions has a lower thermal resistance in a direction perpendicular to a plane of the substrate than the thermal insulation layer of said plurality of active thermal sites.
Group 12, claim(s) 1 (in part),35, 37, drawn to process for the parallel synthesis of one or more oligonucleotides on a plurality of sites on the surface of a solid substrate for the parallel synthesis of one or more oligonucleotides on a plurality of sites on the surface of solid substrate.
Group 13, claim(s) 1 (in part), 69, drawn to process for the parallel synthesis of one or more oligonucleotides on a plurality of sites on the surface of a solid substrate for the parallel synthesis of one or more oligonucleotides on a plurality of sites on the surface of solid substrate further comprising: deprotecting the oligonucleotides at the end of the oligonucleotide synthesis to form a plurality of immobilized oligonucleotides at each site, wherein the oligonucleotides are attached to the surface of a solid substrate at the 3'-position via a thermally cleavable linker group; and optionally mina sumy11m1 uiava u1 tne i.ny avau m ,leasing the oligonucleotide from the surface; optionally wherein the eavage of the thermally cleavable linker group is conducted at selected sites on the irface of the solid substrate, thereby providing selective release of oligonucleotide .
Group 14, claim(s) 1 (in part), 72, drawn to process for the parallel synthesis of one or more oligonucleotides on a plurality of sites on the surface of a solid substrate for the parallel synthesis of one or more oligonucleotides on a plurality of sites on the surface of solid substrate further comprising releasing and hybridising the oligonucleotides to form nucleic acids and releasing the nucleic acids from the surface.
Group 15, claim(s) 	73, 77, drawn to microarray.
Group 16, claim(s) 1 (in part), 76, drawn to process for the parallel synthesis of one or more oligonucleotides on a plurality of sites on the surface of a solid substrate for the parallel synthesis of one or more oligonucleotides on a plurality of sites on the surface of solid substrate.
This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
If applicant elects group 1, applicant must elect option 1, 2, or 3.  If applicant elects option 1, application must elect nucleotides or nucleosides.  If applicant elects option 1, applicant must elect a nucleoside 3'-phosphoramidite, or a di-nucleotide 3'-phosphoramidite, or a tri- nucleotide 3'-phosphoramidite, wherein the nucleoside 3'-phosphoramidite, or di- nucleotide 3'-phosphoramidite, or tri-nucleotide 3'-phosphoramidite comprises a 5'-OH protecting group; and oxidising the resulting phosphite triester group to a phosphate triester group from III, V.    If option 2 is elected application must nucleoside 3'-phosphoramidite, or a di-nucleotide 3'-phosphoramidite, or a tri- nucleotide 3'-phosphoramidite, wherein the nucleoside 3'-phosphoramidite, or di- nucleotide 3'-phosphoramidite, or tri-nucleotide 3'-phosphoramidite comprises a 5'-OH protecting group; and oxidising the resulting phosphite triester group to a phosphate triester group from III, V. Applicant must elect1 of the 2 species from claim 7.  Applicant must further elect a specific species fro *, X, YR1, R2, R3, R4, R5, R6, R7, A for claim 32.  Applicant must further elect an A consistent with the election from claim 32 from claim 40 including number of herterocylic groups.  Applicant must elect a species from claims 46 and 47 consistent with the election from claim 32.  Applicant must further elect a species from claim 49 which is consistent with the species from claim 32.  Applicant must further elect a species from claim 51 which is consistent with the species from claim 32.  Applicant must further elect a species from claim 54 which is consistent with the species from claim 32.  Applicant must further elect a species from claim 58 and 59 which is consistent with the species from claim 32.  Applicant must further elect a species from claim 63 which is consistent with the species from claim 32.  
If applicant elects group 2, applicant must elect option 1, 2, or 3.  If applicant elects option 1, application must elect nucleotides or nucleosides.  If applicant elects option 1, applicant must elect a nucleoside 3'-phosphoramidite, or a di-nucleotide 3'-phosphoramidite, or a tri- nucleotide 3'-phosphoramidite, wherein the nucleoside 3'-phosphoramidite, or di- nucleotide 3'-phosphoramidite, or tri-nucleotide 3'-phosphoramidite comprises a 5'-OH protecting group; and oxidising the resulting phosphite triester group to a phosphate triester group from III, V.    If option 2 is elected application must nucleoside 3'-phosphoramidite, or a di-nucleotide 3'-phosphoramidite, or a tri- nucleotide 3'-phosphoramidite, wherein the nucleoside 3'-phosphoramidite, or di- nucleotide 3'-phosphoramidite, or tri-nucleotide 3'-phosphoramidite comprises a 5'-OH protecting group; and oxidising the resulting phosphite triester group to a phosphate triester group from III, V. A
If applicant elects group 3, applicant must elect option 1, 2, or 3.  If applicant elects option 1, application must elect nucleotides or nucleosides.  If applicant elects option 1, applicant must elect a nucleoside 3'-phosphoramidite, or a di-nucleotide 3'-phosphoramidite, or a tri- nucleotide 3'-phosphoramidite, wherein the nucleoside 3'-phosphoramidite, or di- nucleotide 3'-phosphoramidite, or tri-nucleotide 3'-phosphoramidite comprises a 5'-OH protecting group; and oxidising the resulting phosphite triester group to a phosphate triester group from III, V.    If option 2 is elected application must nucleoside 3'-phosphoramidite, or a di-nucleotide 3'-phosphoramidite, or a tri- nucleotide 3'-phosphoramidite, wherein the nucleoside 3'-phosphoramidite, or di- nucleotide 3'-phosphoramidite, or tri-nucleotide 3'-phosphoramidite comprises a 5'-OH protecting group; and oxidising the resulting phosphite triester group to a phosphate triester group from III, V. Applicant must further elect nucleoside 3'- phosphoramidite, or di-nucleotide 3'-phosphoramidite, or tri-nucleotide 3'- phosphoramidite comprising a 5'-OH protecting group with the surface of the substrate, wherein the nucleoside 3'-phosphoramidite, or di-nucleotide 3'-phosphoramidite, or tri- nucleotide 3'-phosphoramidite reacts with the deprotected 5'-OH groups at the selected sites, nall sites.
If applicant elects group 4, applicant must elect option 1, 2, or 3.  If applicant elects option 1, application must elect nucleotides or nucleosides.  If applicant elects option 1, applicant must elect a nucleoside 3'-phosphoramidite, or a di-nucleotide 3'-phosphoramidite, or a tri- nucleotide 3'-phosphoramidite, wherein the nucleoside 3'-phosphoramidite, or di- nucleotide 3'-phosphoramidite, or tri-nucleotide 3'-phosphoramidite comprises a 5'-OH protecting group; and oxidising the resulting phosphite triester group to a phosphate triester group from III, V.    If option 2 is elected application must nucleoside 3'-phosphoramidite, or a di-nucleotide 3'-phosphoramidite, or a tri- nucleotide 3'-phosphoramidite, wherein the nucleoside 3'-phosphoramidite, or di- nucleotide 3'-phosphoramidite, or tri-nucleotide 3'-phosphoramidite comprises a 5'-OH protecting group; and oxidising the resulting phosphite triester group to a phosphate triester group from III, V. Applicant must elect one of the structures of claim 14 and must elect a specific species from each element of the structures.  Applicant must further elect a specific species from claim 24.
If applicant elects group 5, applicant must elect option 1, 2, or 3.  If applicant elects option 1, application must elect nucleotides or nucleosides.  If applicant elects option 1, applicant must elect a nucleoside 3'-phosphoramidite, or a di-nucleotide 3'-phosphoramidite, or a tri- nucleotide 3'-phosphoramidite, wherein the nucleoside 3'-phosphoramidite, or di- nucleotide 3'-phosphoramidite, or tri-nucleotide 3'-phosphoramidite comprises a 5'-OH protecting group; and oxidising the resulting phosphite triester group to a phosphate triester group from III, V.    If option 2 is elected application must nucleoside 3'-phosphoramidite, or a di-nucleotide 3'-phosphoramidite, or a tri- nucleotide 3'-phosphoramidite, wherein the nucleoside 3'-phosphoramidite, or di- nucleotide 3'-phosphoramidite, or tri-nucleotide 3'-phosphoramidite comprises a 5'-OH protecting group; and oxidising the resulting phosphite triester group to a phosphate triester group from III, V. Applicant must elect one of the structures of claim 20 and must elect a specific species from each element of the structures.  
If applicant elects group 6, applicant must elect option 1, 2, or 3.  If applicant elects option 1, application must elect nucleotides or nucleosides.  If applicant elects option 1, applicant must elect a nucleoside 3'-phosphoramidite, or a di-nucleotide 3'-phosphoramidite, or a tri- nucleotide 3'-phosphoramidite, wherein the nucleoside 3'-phosphoramidite, or di- nucleotide 3'-phosphoramidite, or tri-nucleotide 3'-phosphoramidite comprises a 5'-OH protecting group; and oxidising the resulting phosphite triester group to a phosphate triester group from III, V.    If option 2 is elected application must nucleoside 3'-phosphoramidite, or a di-nucleotide 3'-phosphoramidite, or a tri- nucleotide 3'-phosphoramidite, wherein the nucleoside 3'-phosphoramidite, or di- nucleotide 3'-phosphoramidite, or tri-nucleotide 3'-phosphoramidite comprises a 5'-OH protecting group; and oxidising the resulting phosphite triester group to a phosphate triester group from III, V. Applicant must elect one of the structures of claim 22 and must elect a specific species from each element of the structures.  
If applicant elects group 7, applicant must elect option 1, 2, or 3.  If applicant elects option 1, application must elect nucleotides or nucleosides.  If applicant elects option 1, applicant must elect a nucleoside 3'-phosphoramidite, or a di-nucleotide 3'-phosphoramidite, or a tri- nucleotide 3'-phosphoramidite, wherein the nucleoside 3'-phosphoramidite, or di- nucleotide 3'-phosphoramidite, or tri-nucleotide 3'-phosphoramidite comprises a 5'-OH protecting group; and oxidising the resulting phosphite triester group to a phosphate triester group from III, V.    If option 2 is elected application must nucleoside 3'-phosphoramidite, or a di-nucleotide 3'-phosphoramidite, or a tri- nucleotide 3'-phosphoramidite, wherein the nucleoside 3'-phosphoramidite, or di- nucleotide 3'-phosphoramidite, or tri-nucleotide 3'-phosphoramidite comprises a 5'-OH protecting group; and oxidising the resulting phosphite triester group to a phosphate triester group from III, V. 
If applicant elects group 8, applicant must elect option 1, 2, or 3.  If applicant elects option 1, application must elect nucleotides or nucleosides.  If applicant elects option 1, applicant must elect a nucleoside 3'-phosphoramidite, or a di-nucleotide 3'-phosphoramidite, or a tri- nucleotide 3'-phosphoramidite, wherein the nucleoside 3'-phosphoramidite, or di- nucleotide 3'-phosphoramidite, or tri-nucleotide 3'-phosphoramidite comprises a 5'-OH protecting group; and oxidising the resulting phosphite triester group to a phosphate triester group from III, V.    If option 2 is elected application must nucleoside 3'-phosphoramidite, or a di-nucleotide 3'-phosphoramidite, or a tri- nucleotide 3'-phosphoramidite, wherein the nucleoside 3'-phosphoramidite, or di- nucleotide 3'-phosphoramidite, or tri-nucleotide 3'-phosphoramidite comprises a 5'-OH protecting group; and oxidising the resulting phosphite triester group to a phosphate triester group from III, V. Applicant must elect one of the structures of claim 26 and must elect a specific species from each element of the structures.  
If applicant elects group 9, applicant must elect option 1, 2, or 3.  If applicant elects option 1, application must elect nucleotides or nucleosides.  If applicant elects option 1, applicant must elect a nucleoside 3'-phosphoramidite, or a di-nucleotide 3'-phosphoramidite, or a tri- nucleotide 3'-phosphoramidite, wherein the nucleoside 3'-phosphoramidite, or di- nucleotide 3'-phosphoramidite, or tri-nucleotide 3'-phosphoramidite comprises a 5'-OH protecting group; and oxidising the resulting phosphite triester group to a phosphate triester group from III, V.    If option 2 is elected application must nucleoside 3'-phosphoramidite, or a di-nucleotide 3'-phosphoramidite, or a tri- nucleotide 3'-phosphoramidite, wherein the nucleoside 3'-phosphoramidite, or di- nucleotide 3'-phosphoramidite, or tri-nucleotide 3'-phosphoramidite comprises a 5'-OH protecting group; and oxidising the resulting phosphite triester group to a phosphate triester group from III, V. Applicant must elect one of the structures of claim 26 and must elect a specific species from each element of the structures.  
If applicant elects group 10, applicant must elect option 1, 2, or 3.  If applicant elects option 1, application must elect nucleotides or nucleosides.  If applicant elects option 1, applicant must elect a nucleoside 3'-phosphoramidite, or a di-nucleotide 3'-phosphoramidite, or a tri- nucleotide 3'-phosphoramidite, wherein the nucleoside 3'-phosphoramidite, or di- nucleotide 3'-phosphoramidite, or tri-nucleotide 3'-phosphoramidite comprises a 5'-OH protecting group; and oxidising the resulting phosphite triester group to a phosphate triester group from III, V.    If option 2 is elected application must nucleoside 3'-phosphoramidite, or a di-nucleotide 3'-phosphoramidite, or a tri- nucleotide 3'-phosphoramidite, wherein the nucleoside 3'-phosphoramidite, or di- nucleotide 3'-phosphoramidite, or tri-nucleotide 3'-phosphoramidite comprises a 5'-OH protecting group; and oxidising the resulting phosphite triester group to a phosphate triester group from III, V.
If applicant elects group 11, applicant must elect option 1, 2, or 3.  If applicant elects option 1, application must elect nucleotides or nucleosides.  If applicant elects option 1, applicant must elect a nucleoside 3'-phosphoramidite, or a di-nucleotide 3'-phosphoramidite, or a tri- nucleotide 3'-phosphoramidite, wherein the nucleoside 3'-phosphoramidite, or di- nucleotide 3'-phosphoramidite, or tri-nucleotide 3'-phosphoramidite comprises a 5'-OH protecting group; and oxidising the resulting phosphite triester group to a phosphate triester group from III, V.    If option 2 is elected application must nucleoside 3'-phosphoramidite, or a di-nucleotide 3'-phosphoramidite, or a tri- nucleotide 3'-phosphoramidite, wherein the nucleoside 3'-phosphoramidite, or di- nucleotide 3'-phosphoramidite, or tri-nucleotide 3'-phosphoramidite comprises a 5'-OH protecting group; and oxidising the resulting phosphite triester group to a phosphate triester group from III, V.  Applicant must further elect a species from claim 29 for III or v.
If applicant elects group 12, applicant must elect option 1, 2, or 3.  If applicant elects option 1, application must elect nucleotides or nucleosides.  If applicant elects option 1, applicant must elect a nucleoside 3'-phosphoramidite, or a di-nucleotide 3'-phosphoramidite, or a tri- nucleotide 3'-phosphoramidite, wherein the nucleoside 3'-phosphoramidite, or di- nucleotide 3'-phosphoramidite, or tri-nucleotide 3'-phosphoramidite comprises a 5'-OH protecting group; and oxidising the resulting phosphite triester group to a phosphate triester group from III, V.    If option 2 is elected application must nucleoside 3'-phosphoramidite, or a di-nucleotide 3'-phosphoramidite, or a tri- nucleotide 3'-phosphoramidite, wherein the nucleoside 3'-phosphoramidite, or di- nucleotide 3'-phosphoramidite, or tri-nucleotide 3'-phosphoramidite comprises a 5'-OH protecting group; and oxidising the resulting phosphite triester group to a phosphate triester group from III, V. 
If applicant elects group 13, applicant must elect option 1, 2, or 3.  If applicant elects option 1, application must elect nucleotides or nucleosides.  If applicant elects option 1, applicant must elect a nucleoside 3'-phosphoramidite, or a di-nucleotide 3'-phosphoramidite, or a tri- nucleotide 3'-phosphoramidite, wherein the nucleoside 3'-phosphoramidite, or di- nucleotide 3'-phosphoramidite, or tri-nucleotide 3'-phosphoramidite comprises a 5'-OH protecting group; and oxidising the resulting phosphite triester group to a phosphate triester group from III, V.    If option 2 is elected application must nucleoside 3'-phosphoramidite, or a di-nucleotide 3'-phosphoramidite, or a tri- nucleotide 3'-phosphoramidite, wherein the nucleoside 3'-phosphoramidite, or di- nucleotide 3'-phosphoramidite, or tri-nucleotide 3'-phosphoramidite comprises a 5'-OH protecting group; and oxidising the resulting phosphite triester group to a phosphate triester group from III, V. Applicant must elect one of the structures of claim 35 and must elect a specific species from each element of the structures.  
If applicant elects group 14, applicant must elect option 1, 2, or 3.  If applicant elects option 1, application must elect nucleotides or nucleosides.  If applicant elects option 1, applicant must elect a nucleoside 3'-phosphoramidite, or a di-nucleotide 3'-phosphoramidite, or a tri- nucleotide 3'-phosphoramidite, wherein the nucleoside 3'-phosphoramidite, or di- nucleotide 3'-phosphoramidite, or tri-nucleotide 3'-phosphoramidite comprises a 5'-OH protecting group; and oxidising the resulting phosphite triester group to a phosphate triester group from III, V.    If option 2 is elected application must nucleoside 3'-phosphoramidite, or a di-nucleotide 3'-phosphoramidite, or a tri- nucleotide 3'-phosphoramidite, wherein the nucleoside 3'-phosphoramidite, or di- nucleotide 3'-phosphoramidite, or tri-nucleotide 3'-phosphoramidite comprises a 5'-OH protecting group; and oxidising the resulting phosphite triester group to a phosphate triester group from III, V.
If applicant elects group 15, applicant must elect option 1, 2, or 3.  If applicant elects option 1, application must elect nucleotides or nucleosides.  If applicant elects option 1, applicant must elect a nucleoside 3'-phosphoramidite, or a di-nucleotide 3'-phosphoramidite, or a tri- nucleotide 3'-phosphoramidite, wherein the nucleoside 3'-phosphoramidite, or di- nucleotide 3'-phosphoramidite, or tri-nucleotide 3'-phosphoramidite comprises a 5'-OH protecting group; and oxidising the resulting phosphite triester group to a phosphate triester group from III, V.    If option 2 is elected application must nucleoside 3'-phosphoramidite, or a di-nucleotide 3'-phosphoramidite, or a tri- nucleotide 3'-phosphoramidite, wherein the nucleoside 3'-phosphoramidite, or di- nucleotide 3'-phosphoramidite, or tri-nucleotide 3'-phosphoramidite comprises a 5'-OH protecting group; and oxidising the resulting phosphite triester group to a phosphate triester group from III, V.
If applicant elects group 16, applicant must elect option 1, 2, or 3.  If applicant elects option 1, application must elect nucleotides or nucleosides.  If applicant elects option 1, applicant must elect a nucleoside 3'-phosphoramidite, or a di-nucleotide 3'-phosphoramidite, or a tri- nucleotide 3'-phosphoramidite, wherein the nucleoside 3'-phosphoramidite, or di- nucleotide 3'-phosphoramidite, or tri-nucleotide 3'-phosphoramidite comprises a 5'-OH protecting group; and oxidising the resulting phosphite triester group to a phosphate triester group from III, V.    If option 2 is elected application must nucleoside 3'-phosphoramidite, or a di-nucleotide 3'-phosphoramidite, or a tri- nucleotide 3'-phosphoramidite, wherein the nucleoside 3'-phosphoramidite, or di- nucleotide 3'-phosphoramidite, or tri-nucleotide 3'-phosphoramidite comprises a 5'-OH protecting group; and oxidising the resulting phosphite triester group to a phosphate triester group from III, V. Applicant must elect a species from claim 77
If applicant elects group 17, applicant must elect option 1, 2, or 3.  If applicant elects option 1, application must elect nucleotides or nucleosides.  If applicant elects option 1, applicant must elect a nucleoside 3'-phosphoramidite, or a di-nucleotide 3'-phosphoramidite, or a tri- nucleotide 3'-phosphoramidite, wherein the nucleoside 3'-phosphoramidite, or di- nucleotide 3'-phosphoramidite, or tri-nucleotide 3'-phosphoramidite comprises a 5'-OH protecting group; and oxidising the resulting phosphite triester group to a phosphate triester group from III, V.    If option 2 is elected application must nucleoside 3'-phosphoramidite, or a di-nucleotide 3'-phosphoramidite, or a tri- nucleotide 3'-phosphoramidite, wherein the nucleoside 3'-phosphoramidite, or di- nucleotide 3'-phosphoramidite, or tri-nucleotide 3'-phosphoramidite comprises a 5'-OH protecting group; and oxidising the resulting phosphite triester group to a phosphate triester group from III, V. Applicant must elect a species from claim 77

Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups 1-17 lack unity of invention because even though the inventions of these groups require the technical feature of parallel synethesis, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Dellinger, EP1176151A1), Lueck (US2008/0064867), Beaucage (Wo2004101582), Chmielewski (Tetrahedron Letters (2012) volume 53, pages 666-669) and Chmielewski(Journal of organic chemistry (2003) volume 68, pages 10003-100012).  Dellinger and Leuck are considered the closest prior art.
The problem to be solved by the present subject matter vis-a-vis Dellinger and Leuck may be considered the provision of a further process for the synthesis of oligonucleotides.As solution to this problem the present subject matter proposes the process according to claim 1, which is characterised by a series of steps involving thermally controlled deprotection at the 5'-OH position of a previously coupled nucleotide or nucleoside. However, the skilled person knows from Beaucage that the use of thermolabile protecting group is suitable for the production of oligonucleotides, and knows from Chmielewski and Chmielewski that the chemical entity 
suitable thermolabile protecting groups for the 5'-OH position of nucleotides or
nucleosides. 
Therefore it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claims to replace the protecting groups according to Dellinger and Leuck with the present thermolabile protecting
groups in order to solve the given problem. The high degree of predictability of the
combined teaching of Dellinger and Leuck with Beaucage, Chmielewski and Chmielewski is shown by the Applicant himself, which has only exemplified the provision of nucleotides/nucleosides having the required protecting group, without showing one single example pertaining to the actual synthesis of oligonucleotides. This means therefore that moving from the protected nucleotides/nucleosides presently exemplified - i.e. moving from the protected forms\disclosed in Beaucage, Chmielewski and Chmielewski - to the synthesis of oligonucleotides either represents a routine
task for the skilled person, or that the present process is neither supported by the
description nor sufficiently disclosed for the skilled person to reproduce it (see point
VIIl below). An inventive step cannot therefore be acknowledged for the present
subject matter.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN C POHNERT PhD whose telephone number is (571)272-3803. The examiner can normally be reached Monday- Friday about 6:00 AM-5:30 PM, every second Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 571-272-0731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Steven Pohnert/Primary Examiner, Art Unit 1634